DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Remarks and Arguments filed on 11/25/2020
Application claims a FP date of 09/14/2018
Claims 1-17 are pending
Response to Arguments

Applicant's arguments filed 11/25/2020 have been fully considered but they are not persuasive. 
On page 11/12 of the Remarks document, Applicant alleges that Inagaki fails to teach or reasonably suggest “calculating a drive amount of a focus element using a defocus amount acquired by the focus detection and a focus sensitivity of the image capturing optical system”.  Examiner respectfully disagrees since Inagaki in the entire disclosure and in particular in ¶0064 that the focus drive circuit 116 calculates a moving amount of the focus lens 104 based on the Y value acquired from the phase difference AF unit 129 and it outputs a drive signal to the focus actuator 113.  It is well known and understood that the phase different AF unit is based on the optical characteristics of the optical system.
On page 13 of the Remarks document Applicant argues that Tamaki discloses that the sensitivity information is used to calculate the correction value for correcting the focus drive command to the focus drive circuit 116 is based on the defocus amount detected in step S107.  Therefore, Inagaki in view of Tamaki discloses all the limitations of Claim 1.
In view of the above arguments, Examiner would like to maintain the rejections as detailed in the following action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki (U.S. Patent Publication Number 2017/0359500 A1) in view of Tamaki et al. (U.S. Patent Publication Number 2017/0272643 A1).

Regarding Claim 1, Inagaki discloses an optical apparatus (Interchangeable lens 100 of Fig 1) as an image-capturing apparatus (Image capturing apparatus of Fig 1) to which an image-capturing optical system is interchangeably attached, the optical apparatus comprising: 
an image sensor (Image sensor 122 of Fig 1) configured to capture an object image formed via the image-capturing optical system (¶0037; The image sensor 122 serves as an image capturing unit that converts and object image formed via the lens unit 100); 
a focus detector configured to perform focus detection by a phase difference detection method using the image sensor (¶0038; The image sensor 122 has a pupil dividing function and it includes pupil dividing pixels that are capable of focus detection by a phase difference detection method using the image data); and 
a controller (Fig 1 – Camera MPU 125) having a processor which executes instructions stored in a memory or having circuitry (¶0041; the MPU 125 is provided with a ROM that stores a program controlling the operation of the camera body), the controller (Fig 1 – Phase difference AF Unit 129 and TVAC unit 130) being configured to calculate a drive amount of a focus element using a defocus amount acquired by the focus detection and a focus sensitivity of the image-capturing optical system (In ¶0064 Inagaki discloses that the phase difference AF unit 129 calculates the shift amount X for each frame and performs predetermined calculation processing by using the calculated shift amount X, and then calculate the shift amount of the focus Y and transfers the calculated Y value to the focus drive circuit 116).
Inagaki discloses the controller but fails to clearly disclose wherein the controller acquires correction data unique to the attached image-capturing optical system and corresponding to a blue spread amount on the image sensor, and calculates the drive amount using the focus sensitivity corrected by using the correction data.
Instead, in a similar endeavor Tamaki clearly discloses wherein the controller acquires correction data unique to the attached image-capturing optical system and corresponding to a blue spread amount on the image sensor, and calculates the drive amount using the focus sensitivity corrected by using the correction data (In ¶0012 Tamaki teaches that a correction value for correcting the focus detection signals based on color sensitivity information unique to the image sensor, correcting each of the pair of focus detecting signals of the respective colors by using the correction value.  Fig 6A and 6B shows sensitivity to respective colors and Fig 5 is the flow chart of how this is used to drive the lens to focus the signals).
Inagaki and Tamaki are combinable because both are about focus detection and correction.    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use color sensitive information for focusing the image signals as taught by Tamaki in the imaging device disclosed by Inagaki. 
Tamaki in ¶0092
Therefore, it would have been obvious to combine Inagaki and Tamaki to obtain the invention as specified in claim 1.

Regarding Claim 2, Inagaki in view of Tamaki discloses wherein the controller receives information for acquiring the correction data from an interchangeable lens apparatus having the image-capturing optical system (Inagaki: Interchangeable lens 100 of Fig 1), and acquires the correction data using the information (Inagaki: Flow chart of Fig 6 shows that the correction value is calculated by using the defocus amount and this information is used to drive the lens to a focus position). 

Regarding Claim 4, Inagaki in view of Tamaki discloses wherein the information is a coefficient of a function used for calculating the correction data (Tamaki: In ¶0069 Tamaki teaches that the EEPROM stores the coefficients of functions corresponding to imaging condition and the RGB sensitivity ratio may be calculated from the coefficients). 

Regarding Claim 6, Inagaki in view of Tamaki discloses wherein the controller calculates the blur-spread (Tamaki: Fig 8 shows the pupil intensity distribution of the color signals) amount from a phase difference detected by the focus detection (Tamaki: In ¶0074 Tamaki teaches that the focus detection uses phase difference calculation method or the like and converts the detected phase difference into a defocus amount). 

Regarding Claim 7, Inagaki in view of Tamaki discloses wherein the correction data is data corresponding to an aberration of the image capturing optical system (Tamaki: In ¶0077 - ¶0083 Tamaki teaches about focus detection error and correction caused by Chromatic Aberrations). 

Regarding Claim 8, Inagaki in view of Tamaki discloses wherein the correction data is data corresponding to a frequency with which the focus detection is performed (Tamaki: In Fig 13a – 13b and ¶0107 Tamaki teaches that spatial frequency dependency can be taken into consideration for making a more accurate correction.). 

Regarding Claim 9, Inagaki in view of Tamaki discloses wherein the correction data is data corresponding to an aperture value of the image-capturing optical system (Inagaki: In Step607 of Fig 6 and in ¶0072, Inagaki discloses that F number, the aperture value,  of the aperture stop and a conversion coefficient is used to calculate the defocus amount). 

Regarding Claim 10, Inagaki in view of Tamaki discloses wherein the correction data is data corresponding to an image height with which the focus detection is (Inagaki: In Step607 of Fig 6 and in ¶0072, Inagaki discloses that image height (image shift amount) is used to calculate the defocus amount). 

Regarding Claim 11, Inagaki in view of Tamaki discloses wherein the correction data is data corresponding to a zoom state and focus state of the image-capturing optical system (Tamaki: In ¶0104, Tamaki teaches that the BP correction value is calculated giving consideration to the zoom state of the lens group). 

Regarding Claims 3 and 5, these claims have limitations parallel to Claim 1.  Claims 3 and 5 are rejected on the same grounds as Claim 1.

Regarding Claims 12-14, these claims are method claims that have limitations parallel to Claim 1.  Claims 12-14 are rejected on the same grounds as Claim 1.

Regarding Claims 15-17, these claims are program claims that have limitations parallel to Claim 1.  Claims 15-17 are rejected on the same grounds as Claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287.  The examiner can normally be reached on Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/PADMA HALIYUR/Primary Examiner, Art Unit 2698